United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-31771 MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1311718 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY 11779 (Address of principal executive offices) 631-342-8800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: as of June 30, 2010 there were 36,442,236 Class A and 5,361,876 Class B shares outstanding. MEDLINK INTERNATIONAL, INC. FORM 10-Q INDEX Item Page Part I. Explanatory Note FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 (audited) 3 Condensed Consolidated Statements of Operations for the Three months and Six Months ended June 30, 2010 and 2009(unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls & Procedures 24 Part II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Default Upon Senior Securities 25 Item 4. Submission of Matters To a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 Ex. 31.1 Section 302 Certification of Chief Executive Officer Ex. 31.2 Section 302 Certification Chief Financial Officer Ex. 32.1 Section 906 Certification Chief Executive Officer Ex. 32.2 Section 906 Certification of Chief Financial Officer 2 PART I. FINANCIAL INFORMATION Item1.
